Title: Notes for Epitaph and Grave of Dabney Carr, [after 16 May 1773]
From: Jefferson, Thomas
To: 



[after 16 May 1773]

Inscription on my friend D. Carr’s tomb-stone.
Lamented shade! [whom ev’ry] gift of heav’n
Profusely blest: a temper winning mild;
Nor pity softer, nor was truth more bright.
Constant in doing well, he neither sought
Nor shunn’d applause. No bashful merit sigh’d
Near him neglected: sympathizing he
Wip’d off the tear from Sorrow’s clouded eye
With kindly hand and taught her heart to smile.
Mallet’s Excursion.
send for a plate of copper to be nailed on the tree at the foot of his grave with this inscription

Still shall thy grave with rising flow’rs be dress’d
And the green turf lie lightly on thy breast:
There shall the morn her earliest tears bestow,
There the first roses of the year shall blow:
While angels with their silver wings o’ershade
The ground now sacred by thy reliques made.

 
On the upper part of the stone inscribe as follows
Here lie the remainsof Dabney Carr
Son of John & Jane Carr of Louisa county who was born1744.
intermarried with Martha Jefferson
daur. of Peter and Jane Jefferson
1765.
and died at Charlottesville May. 16. 1773.
leaving six small children.
To his Virtue, Good sense, learning and Friendship
this stone is dedicated by Thomas Jefferson
who of all men living loved him most.
[Lengthwise in margin at foot of recto:]
This stone shall rise with all it’s moss and speak to other years ‘here lie &c’ see 2. Ossian pa. 53. a fine inscription. see post
[on verso:]
1773. May. 22. two hands grubbed the grave yard 80. f. sq. = 1/7 of an acre in 3½ hours, so that one would have done it in 7. hours, and would grub an acre in 49. hours = 4. days.

weight of Ry. Rand’s chain
3f–½Inch weighed 23 oz–8 dwt

2. Ossian. 53. Temora. b.2. This stone shall rise with all it’s moss and speak to other years ‘here lies gentle Carr within the dark and narrow house where no morning comes with her half opening eyes.’ when thou,


O stone, shall fail
{
and the mountain stream roll quite away!


moulder down and lose thee in the moss of years


then shall the traveller come, and bend here perhaps in rest. when the darkened moon is rolled over his head, the shadowy form may come, and, mixing with his dreams, remind him who is here.
Hon. V. Joanni Page Opusculum hoc Amicitiae Pignus Dat, Donatque T. Jefferson. 17—
 
